        Case 1:16-cv-00720-CL        Document 586      Filed 11/02/18     Page 1 of 5




Krista K. Bush, WSBA 30881
kbush@ftc.gov
Laura M. Solis, WSBA 36005
lsolis@ftc.gov
Connor B. Shively, WSBA 44043
cshively@ftc.gov
Richard McKewen, WSBA 45041
rmckewen@ftc.gov
Sophia Calderón, CA Bar No. 278135
scalderon@ftc.gov
W. Stuart Hirschfeld, WSBA 23532
shirschfeld@ftc.gov
Federal Trade Commission
915 Second Ave., Suite 2896
Seattle, WA 98174
Phone: 206-220-6350
Fax: 206-220-6366
Attorneys for Plaintiff
Federal Trade Commission



                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   MEDFORD DIVISION

FEDERAL TRADE COMMISSION,                         Case No: 1:16-cv-00720-CL
              Plaintiff,
v. 
                                                  PLAINTIFF FEDERAL TRADE
ADEPT MANAGEMENT, INC., et al.,                   COMMISSION’S AMENDED WITNESS
             Defendants.                          STATEMENT OF LORI HOYAL


       Pursuant to the Court’s Order Establishing Court Trial Dates and Procedures (Dkt 235),

the Federal Trade Commission (the “Commission” or “FTC”) submits the following Amended

Witness Statement of Lori Hoyal.




                                  1
PLAINTIFF FTC’S AMENDED WITNESS STATEMENT OF LORI HOYAL
         Case 1:16-cv-00720-CL         Document 586        Filed 11/02/18     Page 2 of 5




       Summary of Testimony:

       Lori Hoyal will testify as to her role as 50 percent owner and Secretary of Hoyal &

Associates, Inc. (“H&A”), one of the Corporate Defendants that orchestrated and directed the

deceptive newspaper subscription operation. She will testify that she opened bank accounts and

that, as the signatory on H&A accounts, she transferred millions of dollars of consumer money

from H&A to related entities and other Defendants, including Reality Kats LLC (“Reality Kats”)

and Dennis Simpson. She will testify that she invoiced Maximillian, Inc. (“Maximillian”),

through Noel Parducci, on behalf of H&A for Jeffrey Hoyal’s responsibilities and participation

in the deceptive newspaper subscription operation. These transfers correlated with fund transfers

that Maximillian initiated from the subscription operation. Ms. Hoyal will testify that she

received regular updates from Ms. Parducci regarding the status of payments from Maximillian

to H&A and Reality Kats. She will testify that she transferred millions of dollars from H&A to

Breeze Enterprises, LLC (“Breeze”), an entity the Hoyals control, then transferred millions from

Breeze to Crater Lake Trust, which she and Jeffrey Hoyal control. Lori Hoyal transferred money

from Crater Lake Trust to Reality Kats and Novato Development, LLC, which was owned by

Crater Lake Trust, Reality Kats, and Simpson. She also transferred money from Crater Lake

Trust to The Tulving Company, a precious metals dealer.

       Ms. Hoyal will testify that she previously owned, served as President, and operated Mail

Industries, Inc., a predecessor subscription entity that, along with other entities operated by Mr.

Simpson and Mr. Hoyal, was involved in prior litigation involving similar deceptive mailers.

She will testify that she trained Ms. Parducci on how to track financial operations for the

subscription enterprise and provided template reports for her to use.




                                  2
PLAINTIFF FTC’S AMENDED WITNESS STATEMENT OF LORI HOYAL
       Case 1:16-cv-00720-CL     Document 586     Filed 11/02/18     Page 3 of 5




      Estimated Length of Direct Testimony: 2 hours.


Dated: November 2, 2018                       s/Krista K. Bush
                                              Krista K. Bush, WSBA 30881
                                              Laura M. Solis, WSBA 36005
                                              Connor B. Shively, WSBA 44043
                                              Richard McKewen, WSBA 45041
                                              Sophia Calderón, CA Bar No. 278135
                                              W. Stuart Hirschfeld, WSBA 23532
                                              915 2nd Ave., Suite 2896
                                              Seattle, WA 98174
                                              Telephone: (206) 220-6350
                                              Attorneys for Plaintiff Federal Trade
                                              Commission




                                  3
PLAINTIFF FTC’S AMENDED WITNESS STATEMENT OF LORI HOYAL
        Case 1:16-cv-00720-CL        Document 586       Filed 11/02/18    Page 4 of 5




                                CERTIFICATE OF SERVICE
        I hereby certify that I am employed by the Federal Trade Commission, 915 Second
Avenue, Suite 2896, Seattle, WA 98174, and that pursuant to Rule 5(b), Fed. R. Civ. P., a copy
of the PLAINTIFF FTC’S AMENDED WITNESS STATEMENT OF LORI HOYAL was
served as follows:
By ECF and email on each of the following:
Krista K. Bush                                   James E. Magleby
kbush@ftc.gov                                    magleby@mcgiplaw.com
Laura M. Solis                                   Eric K. Schnibbe
lsolis@ftc.gov                                   schnibbe@mcgiplaw.com
Richard McKewen                                  Adam Alba
rmckewen@ftc.gov                                 alba@mcgiplaw.com
Connor Shively                                   170 S. Main Street, Ste. 1100
cshively@ftc.gov                                 Salt Lake City, UT 84101
Sophia H. Calderón
scalderon@ftc.gov
W. Stuart Hirschfeld                             David B. Paradis
shirschfeld@ftc.gov                              dparadis@brophylegal.com
Federal Trade Commission                         Brophy Schmor LLP
915 Second Avenue, Suite 2896                    201 W. Main Street, 5th Floor
Seattle, WA 98174                                Medford, OR 97501

Tyler Jay King                                   Linda Babb
Tyler@lawgroupfs.com                             Gmamma910@gmail.com
700 12 St., NW Ste. 700                          440 Chateau Drive
Washington, DC 20005                             Eagle Point, OR 97524
Kevin W. Bons
kbons@beckley-law.com
66 Club Rd., Ste. 360
PO Box 11098
Eugene, OR 97440

Colleen M. Kaylor                                Lydia Pugsley
Cmarie0322@yahoo.com                             Lydia@abdinc.biz
308 Live Oak Loop                                3339 E. Tanglewood Dr.
Central Point, OR 97502                          Phoenix, AZ 85048
Laura Lovrien                                    Shannon Bacon
ljlovrien@embarqmail.com                         sbrenee@gmail.com
7610 Torrey Pines Ter.                           555 Trail Creek
Eagle Point, OR 97524                            Trail, OR 97541




                                  4
PLAINTIFF FTC’S AMENDED WITNESS STATEMENT OF LORI HOYAL
        Case 1:16-cv-00720-CL        Document 586      Filed 11/02/18    Page 5 of 5




By email and regular mail on each of the following:

William Strickler                                Noel Parducci
Bilofo541@gmail.com                              lovemyfourlittleones@gmail.com
2989 Thompson Creek Rd.                          103 Monterey Drive
Jacksonville, OR 97530                           Medford, OR 97504


                                             s/ Krista K. Bush              .
                                            Krista K. Bush, WSBA 30881
                                            915 2nd Ave., Suite 2896
                                            Seattle, WA 98174
                                            Telephone: (206) 220-6350
                                            Attorney for Plaintiff Federal Trade Commission




                                  5
PLAINTIFF FTC’S AMENDED WITNESS STATEMENT OF LORI HOYAL
